DETAILED ACTION
Claim Objections
Claims 5, 10, and 20 are objected to because of the following informalities:
In claim 5, please correct the first word.
In claims 10 and 20, please remove “a” before “zinc based catalysts.”

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Duck et al. (“Duck”, US 5,064,494).
Regarding claims 1-5, 8-15, and 18-20, Duck discloses a process for adhering a window to a frame comprising the steps of: providing a frame (101) for a window (102) having an inner peripheral surface defining an opening in the frame and an outer peripheral surface of the frame, wherein the inner peripheral surface and the outer peripheral surface have two or more mating corners; applying a bead of curable adhesive (103) at least partially around the opening in the frame on a flange between the inner peripheral surface and the outer peripheral surface, wherein applying the bead of curable adhesive further includes applying to at least two or more preselected areas located at the two or more mating corners (Fig. 8) and a boosting agent (polyester polyols; 1:6-65) that is added to the curable adhesive for securely holding the window in place upon assembly of the window into the frame; providing a window (102) having an edge; and placing the window on the frame such that a portion of the inside surface of the window extends over the flange and the edge aligns with the outer peripheral surface of the frame wherein the bead of curable adhesive and the boosting agent is positioned between an inside surface of the window and the flange of the frame (Fig. 2). The bead (103) of adhesive is applied over the entire flange of the frame (Fig. 8). The boosting agent is applied to at least two areas around the flange of the frame (2:20-34, 5:48-54; 7:5-11; Fig. 8). The curable adhesive is an isocyanate urethane adhesive and the boosting agent is a polyester polyol booster (1:6-65).

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Duck as applied above, and further in view of Gloor et al. (“Gloor”, EP 1403108B1).
Regarding claims 6, 7, 16, and 17, Duck does not expressly teach the adhesive is selected from a water curable adhesive or two component adhesive. Duck does not expressly teach applying an infrared heat source locally to the two or more mating corners to accelerate the curing process.
However, Gloor discloses at claim 7 a method for securing a vehicle window wherein a two-component adhesive is used and also discloses the use of infrared heat source to accelerate the curing of the two-component adhesive at [0013] and [0016]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a two component adhesive and heating to accelerate curing as both were already known in the art for securing vehicle windows.

Response to Arguments
Applicant's arguments have been fully considered but are not found persuasive.
Applicant argues that the present invention includes a hybrid system with a single component adhesive combined with a booster. However, Duck discloses a single component adhesive and teaches many of the same boosters claimed by Applicant in claims 10 and 20. For example, Duck teaches polyester polyols (1:30) as well as dibutyl tin dilaurate and lead and bismuth compounds (1:34-36). Therefore, a single component adhesive with such boosters was known in the prior art, and Applicant’s argument is not found persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/               Primary Examiner, Art Unit 1746